Citation Nr: 0635677	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  00-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the wrists, knees, hips, and ankles.

3.  Entitlement to service connection for a low back 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a chronic lung 
disease, to include chronic obstructive pulmonary disease 
(COPD).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1975 to June 1976.  He had additional active duty or 
active duty for training from June 1972 to October 1972 and 
from June 16, 1973, to June 30, 1973.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2000 rating decision by the Ft. Harrison, Montana 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 2002, the Board arranged for additional development 
of evidence under a regulation then in effect.  Thereafter, 
in November 2003, the Board remanded the case for additional 
development.  

By rating decision in October 2003, the RO granted the 
veteran's claim for special monthly pension based on the need 
for the regular aid and attendance of another person or by 
reason of being housebound.  Therefore, the only issues for 
the Board's consideration are those listed on the preceding 
page.

The issue of whether new and material evidence has been 
received to reopen a claim seeking service connection for a 
chronic lung disease is decided herein.  The remaining 
issues, and the matter of entitlement to service connection 
for a chronic lung disease based on de novo review, are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  An unappealed November 1994 rating decision, in pertinent 
part, denied service connection for a chronic lung disease 
based essentially on a finding that no evidence of a current 
disability had been presented.
2.  Evidence received since the November 1994 rating decision 
includes evidence not of record at the time of that decision 
that shows a current diagnosis of COPD, bears directly and 
substantially upon the matter of service connection for a 
chronic lung disease, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for a chronic lung disease 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Any insufficiency regarding the duties to assist and 
to notify as to further matters will be addressed in the 
remand below.

B.	Factual Background

A rating decision in November 1994, in pertinent part, denied 
service connection for a chronic lung disease, finding that 
no evidence of any current lung disease had been presented.  
The veteran did not appeal this decision.

The evidence of record in November 1994 included service 
medical records dated in 1972 that note the veteran's 
complaints of chest pain and coughing up blood but note no 
diagnosis or clinical findings related to or associated with 
a chronic lung disease at that time.  In addition, service 
medical records dated in 1976 note that the veteran was 
treated for bronchitis, hyperventilation syndrome, a viral 
upper respiratory infection, and asthmatic bronchitis.  A May 
1976 service separation examination revealed a normal 
respiratory system.  No post-service medical evidence was of 
record. 

Evidence received since November 1994 includes VA treatment 
records and examination reports dated from 1993 to 2005 which 
note the veteran's on going treatment for COPD.  In addition, 
the veteran submitted contentions in 2000 that his lung 
disease was due to his exposure to tear gas during basic 
training.  In a February 2001 statement, a VA physician 
opined that it was as likely as not that the veteran's 
current COPD had its inception during his military service.  
No reasons or bases were provided for this opinion.

C.	Legal Criteria

The veteran was properly notified of the November 1994 rating 
decision and of his appellate rights.  He did not appeal it, 
and it became final.  38 U.S.C.A. § 7105.  Generally, when a 
claim is disallowed, it may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
[An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  Here, the 
petition to reopen was filed before that date, in February 
2000.  Hence, the new 38 C.F.R. § 3.156(a) does not apply.]
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

D.	Analysis

The RO denied service connection for a chronic lung disease 
based on findings that that no evidence of a current 
disability had been presented.  For "new" evidence to be 
material in such circumstances, it would have to tend to show 
that the veteran has a current lung disease, and that such 
disability is related to his service military service.  See 
38 C.F.R. § 3.303.

The evidence received since November 1994 includes medical 
evidence of a current diagnosis of COPD, along with a VA 
physician's opinion that the veteran's COPD had its inception 
during the veteran's military service.  Evidence received 
since the November 1994 rating decision was not previously of 
record, is relevant, and is so significant that it must be 
considered to decide fairly the merits of the claim of 
service connection for a chronic lung disease.  The veteran 
has submitted evidence of a current diagnosis and an opinion 
(although not supported by reasons and bases) that his 
current disability is related to his military service.  That 
evidence is sufficient to reopen the claim of service 
connection, as it bears directly on the matter at hand and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  Thus, it is new and material and the claim 
may be, and is, reopened.




ORDER

The appeal to reopen a claim of service connection for a 
chronic lung disease is granted.


REMAND

The VCAA and the regulations implementing it apply in the 
instant case.  Regarding the issue of entitlement to TDIU, 
there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.  Also, regarding all the issues on appeal, the 
veteran did not receive any notice regarding disability 
ratings or the effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand.

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims.

On his VA Form 9 submitted in August 2000, the veteran 
indicated that he did not want a hearing before the Board; 
rather, he requested a personal hearing at the RO.  
Thereafter, in July 2001, the veteran responded to an inquiry 
by the RO and stated that he wished to have his case reviewed 
by a Decision Review Officer.  No local hearing was provided 
in conjunction with the Decision Review Officer process, and 
there is nothing in the record to indicate that the veteran 
has withdrawn his request for a hearing.  See 38 C.F.R. § 
3.103(c)

Accordingly, the case is REMANDED for the following actions:

1.  For the issue of entitlement to a 
TDIU, the RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession.  For all the service 
connection issues and the TDIU issue on 
appeal, the RO should provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should arrange for all 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If any evidence 
identified cannot the secured, the 
veteran and his representative should be 
so advised, and also advised to submit 
such evidence.

3.  The RO should schedule the veteran 
for a hearing before a Decision Review 
Officer at the RO.

4.  The RO should then review the claims.  
If any remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


